            Case 1:19-cv-01143-RP Document 9 Filed 11/27/19 Page 1 of 7



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

SWISSMARINE SERVICES, S.A.,                         §
                                                    §
                Plaintiff,                          §
                                                    §
v.                                                  §                    1:19-CV-1143-RP
                                                    §
XCOAL ENERGY AND RESOURCES,                         §
                                                    §
                Defendant.                          §

                                               ORDER

        Before the Court is Plaintiff Swissmarine Services, SA’s (“Swissmarine”) Verified Complaint

with Request for Issue of Process of Maritime Attachment and Garnishment. (Dkt. 1). For the

reasons discussed below, the Court grants Swissmarine’s request to issue writs of maritime

attachment and garnishment to PNC Bank, National Association and Glencore Ltd. (collectively,

“Garnishees”), and orders that a process server for those writs is appointed.

                                         I. BACKGROUND

        Swissmarine alleges the following facts in its complaint. (Dkt. 1). Swissmarine, a Swiss

corporation, charters bulk carrier vessels. (Id. at 2). Defendant XCoal Energy and Resources

(“XCoal”), an American corporation, chartered Swissmarine vessels “to transport coal from various

ports throughout the world, including in the United States, to XCoal’s customers.” (Id.). Their

contracts “required that XCoal pay charter hire and for demurrage and other expenses associated”

with chartering the vessels. (Id.). According to Swissmarine, XCoal “failed and refused” to pay a total

of $1,359.833.27. (Id. at 3).

        Now, Swissmarine “demands security for arbitration proceedings, proceeding in the United

States.” (Id. at 1). It seeks $1,631,799.92, 125% of the amount it claims XCoal owes ($1,359,833.27),

as that security. (Id. at 3). It asks the Court to issue writs of attachment and garnishment up to that



                                                    1
             Case 1:19-cv-01143-RP Document 9 Filed 11/27/19 Page 2 of 7



sum to Garnishees, that “are entities with offices or agents located in this District which . . .

Swissmarine reasonably believes hold accounts which are the property of and/or owing to XCoal.”

(Id. at 2, 4). Swissmarine then asks for “this action to be stayed and the amount to await final award

in the Arbitration and judgment entered on such award by this Court.” (Id. at 4).

        Relatedly, Swissmarine also requests that the Court appoint a process server to serve the

writs on Garnishees. (Id. at 4; Dkt. 7).

                                         II. LEGAL STANDARD

        Supplemental Admiralty and Maritime Claims Rule B(1)1 “allows a district court to take

jurisdiction over a defendant in an admiralty or maritime action by attaching property of the

defendant.” Malin Int’l Ship Repair & Drydock, Inc. v. Oceanografia, S.A. de C.V., 817 F.3d 241, 244 (5th

Cir. 2016) (quoting Submersible Sys., Inc. v. Perforadora Cent., S.A. de C.V., 249 F.3d 413, 421 (5th Cir.

2001)). The purposes of this power are “to secure a respondent’s appearance and to assure

satisfaction in case the suit is successful.” Id. (quoting Swift & Co. Packers v. Compania Colombiana Del

Caribe, S.A., 339 U.S. 684, 693 (1950)). “A Rule B maritime attachment is a remedy available only

under a court’s admiralty jurisdiction.” Alphamate Commodity GMBH v. CHS Europe SA, 627 F.3d 183,

186 (5th Cir. 2010) (citing Fed. R. Civ. P. 9(h); Fed. R. Civ. P. Supp. R. A(1)(A)). So, “[i]f the

underlying dispute or claim does not fall within admiralty jurisdiction, the court lacks the authority

to issue the Rule B attachment.” Id.

        “Neither Rule B nor any other of the Supplemental Rules create[s] ‘a valid prima facie

admiralty claim.’” Id. (quoting Sonito Shipping Co. Ltd. v. Sun United Maritime Ltd., 478 F. Supp. 2d 532,

536 (S.D.N.Y. 2007)). “Rather, the Supplemental Rules fashion procedures by which a valid



1“If a defendant is not found within the district when a verified complaint praying for attachment and the
affidavit required by Rule B(1)(b) are filed, a verified complaint may contain a prayer for process to attach the
defendant’s tangible or intangible personal property—up to the amount sued for—in the hands of garnishees
named in the process.” Fed. R. Civ. P. Supp. R. B(1)(a).


                                                        2
            Case 1:19-cv-01143-RP Document 9 Filed 11/27/19 Page 3 of 7



maritime claim may form the basis for a writ of maritime attachment.” Id. (quoting Sonito Shipping,

478 F. Supp. 2d at 536).

        Generally, a party seeking a writ of maritime attachment and garnishment must show “four

prerequisites”:

        (1) an in personam claim against the defendant which is cognizable in admiralty;
        (2) the defendant cannot be found within the district in which the action is
        commenced;
        (3) property belonging to the defendant is present or will soon be present in the
        district; and
        (4) there is no statutory or general maritime law prohibition to the attachment.

2 Thomas J. Schoenbaum, Admiralty and Maritime Law § 21:3 (6th ed. Nov. 2019 update) (citing

Williamson v. Recovery Ltd. P’ship, 542 F.3d 43, 51 (2d Cir. 2008)). After review of the plaintiff’s

complaint and affidavit, “if the conditions of this Rule B appear to exist,” the court must “enter an

order so stating and authorizing process of attachment and garnishment.” Fed. R. Civ. P. Supp. R.

B(1)(b); see also Heidmar, Inc. v Anomina Ravennate Di Armanento Sp.A. of Ravenna, 132 F.3d 264, 267

(5th Cir. 1998). The standard of proof to which Rule B subjects an attachment-seeking plaintiff is

thus permissive: at this stage, it need not prove its claims by a preponderance of the evidence or to a

similar standard, but rather present sworn factual assertions satisfying the four prerequisites.

Compare, e.g., Jensen v. Rollinger, No. SA:13-CV-1095-DAE (W.D. Tex. filed Dec. 10, 2013) (Order,

Dkt. 3, at 5) (presenting plaintiff’s allegations and “determining the conditions of Rule B appear[ed]

to exist[]”), with 2 Schoenbaum, supra, at § 21:3 (for contesting Rule B attachment, “[t]he standard of

proof is ‘preponderance of the evidence’”). Even so, “[t]he facts must be plausible on their face, and

the identification of the attached or garnished property should be clearly and unequivocally stated.”

2 Schoenbaum, supra, at § 21:3.




                                                     3
              Case 1:19-cv-01143-RP Document 9 Filed 11/27/19 Page 4 of 7



                                             III. ANALYSIS

                               1. In Personam Claim Cognizable in Admiralty

           The question of whether a plaintiff has asserted an in personam claim cognizable in admiralty

is largely a “jurisdictional one”: the Court asks if “minimum contacts” exist. 2 Thomas J.

Schoenbaum, Admiralty and Maritime Law § 21:3 (6th ed. Nov. 2019 update) (citing International Shoe

Co. v. Washington, 326 U.S. 310 (1945)). In other words, is the defendant’s “activity within the district

at the time of [the plaintiff’s] injury” sufficient to establish jurisdiction? LaBanca v. Ostermunchner, 664

F.2d 65, 67 (5th Cir. Unit B 1981). However, this issue is not dispositive: “the remedy of maritime

attachment is constitutionally sound and provides a jurisdictional basis for an action in admiralty

despite the absence of minimum contacts.” 2 Schoenbaum, supra, at § 21:3 (citing Florens Container v.

Cho Yang Shipping, 245 F. Supp. 2d 1086, 1090 (N.D. Cal. 2002)). The Court also must ensure that

the plaintiff’s claims “sound in admiralty” by “look[ing] to whether the ‘principal objective’ of the

claimed contract or dealings is ‘maritime commerce.’” Equatorial Marine Fuel Mgmt. Servs. Pte Ltd. v.

MISC Berhad, 591 F.3d 1208, 1210 (9th Cir. 2010) (quoting Norfolk S. Ry. v. Kirby, 543 U.S. 14, 25

(2004)).

           Here, Swissmarine does not allege specific facts pointing to XCoal’s (as opposed to

Garnishees’) minimum contacts with the Western District of Texas. (Compl., Dkt. 1). But “[u]nder

the attachment rules, whether [the defendant] has ever been physically present or domiciled in the

forum state is immaterial.” Florens Container v. Cho Yang Shipping, 245 F. Supp. 2d 1086, 1090 (N.D.

Cal. 2002). And Swissmarine alleges many facts satisfying the requirement that its claims primarily

concern maritime commerce. (See Compl., Dkt. 1, at 2–3). Thus, the Court finds that this condition

appears to exist.




                                                     4
            Case 1:19-cv-01143-RP Document 9 Filed 11/27/19 Page 5 of 7



                             2. Defendant Cannot Be Found in this District

        “The second and more crucial inquiry is whether the defendant is present within the district

for service of process.” 2 Schoenbaum, supra, at § 21:3. “[T]he determination of whether the

defendant can be found within the district must be made before attachment is ordered.” Heidmar,

Inc. v Anomina Ravennate Di Armanento Sp.A. of Ravenna, 132 F.3d 264, 267–68 (5th Cir. 1998). If the

defendant is in fact present at the time the plaintiff files for the attachment, attachment is invalid.

        According to Swissmarine’s complaint and affidavit, XCoal “cannot be found in this District

within the meaning of Supplemental Rule B.” (Compl., Dkt. 1, at 2, 6). Consequently, this condition

appears to exist, warranting attachment. See Heidmar, 132 F.3d at 267.

                                  3. Property Belonging to Defendant

        Rule B authorizes attachment of “the defendant’s tangible or intangible personal property—

up to the amount sued for—in the hands of garnishees named in the process,” Fed. R. Civ. P. Supp.

R. B(1)(a), so long as it is “within the territorial reach of the district court,” 2 Schoenbaum, supra, at

§ 21:3. “The property attached need not have any relationship with the claim sued upon but the

defendant must have an interest in the property involved,” and “[a]ny right or title to property will

be sufficient.” Id. (citing Malin Int’l Ship Repair & Drydock, Inc. v. Oceanografia, S.A. de C.V., 817 F.3d

241, 244 (5th Cir. 2016)).

        Here, Swissmarine alleges that it believes XCoal has, “or will have during the pendency of

this action, property and/or assets in this jurisdiction consisting of cash, funds, freight, hire, and/or

credits in the hands of” Garnishees. (Compl., Dkt. 1, at 3–4). Therefore, this condition appears to

exist, justifying attachment.

        However, Rule B caps the value of the property to be attached at “the amount sued for,”

Fed. R. Civ. P. Supp. R. B(1)(a)—that is, “up to the amount for which the plaintiff has a valid prima

facie claim.” Peter Döhle Schiffahrts KG v. Sesa Goa Ltd., 642 F. Supp. 2d 216, 221 (S.D.N.Y. 2009); see



                                                     5
            Case 1:19-cv-01143-RP Document 9 Filed 11/27/19 Page 6 of 7



also E. Asiatic Co. v. Indomar, Ltd., 422 F. Supp. 1335, 1341 (S.D.N.Y. 1976) (discussing this limitation

and reducing a judgment to “the extent of the property subjected to the process of maritime

attachment”). Swissmarine provides no information concerning its request for an additional 25% of

what XCoal allegedly owes it ($271,966.65) as additional security. (See Compl., Dkt. 1, at 3).

Typically, though, courts allow attachment amounts that exceed the actual damages claimed when

the plaintiff alleges the difference is necessary to cover expenses like interest, costs, and attorney’s

fees. See, e.g., Castleton Commodities Shipping Co. PTE Ltd v. HSL Shipping & Logistics NA, Inc., No. CV

16-6619, 2016 WL 5231844, at *1 (E.D. La. Sept. 22, 2016); Oldendorff Carriers GmbH & Co., KG v.

Grand China Shipping (Hong Kong) Co., No. CA C-12-074, 2013 WL 1867604, at *1 (S.D. Tex. Apr. 22,

2013). Applying the generally deferential Rule B standard of proof, the Court presumes that the

additional 25% is included in “the amount sued for.” Fed. R. Civ. P. Supp. R. B(1)(a).

                                    4. No Maritime Law Prohibition

         Finally, the Court determines if any statutory or general prohibition exists in maritime law

that would bar attachment and garnishment. 2 Schoenbaum, supra, at § 21:3. Swissmarine does not

note any, and the Court is unaware of any, so at this stage, the “no prohibition” condition appears to

exist.

                                         IV. CONCLUSION

         Accordingly, IT IS ORDERED that process of maritime attachment be issued to garnish

and attach XCoal’s property, held by Garnishees PNC Bank, National Association and Glencore

Ltd., in the amount of $1,631,799.92, as security for Swissmarine’s claims asserted in the parallel

arbitration proceedings. (See Compl., Dkt. 1, at 4).

         IT IS FURTHER ORDERED that Michael J. Smith (counsel of record for Swissmarine)

or any other person appointed by him who is at least 18 years old and not a party to this action, is

appointed to serve process of maritime attachment and garnishment, along with a copy of



                                                     6
            Case 1:19-cv-01143-RP Document 9 Filed 11/27/19 Page 7 of 7



Swissmarine’s complaint, (Dkt. 1), and a copy of this order. (See Dkt. 7). See Fed. R. Civ. P. Supp. R.

B(1)(d)(ii); Fed. R. Civ. P. 4(c).

        IT IS FINALLY ORDERED that this action is STAYED pending the decision of the

arbitrator in the parallel arbitration proceedings. Within fourteen days of the arbitrator’s decision,

Swissmarine shall apprise the Court of that decision and how it affects the proceedings in this case.

However, if XCoal wishes to contest the Rule B attachment, this stay shall not preclude it from

doing so and receiving a “a prompt hearing at which [Swissmarine] shall be required to show why

the arrest or attachment should not be vacated or other relief granted consistent with these rules.”

Fed. R. Civ. P. Supp. R. E(4)(f).



        SIGNED on November 27, 2019.




                                               _____________________________________
                                               ROBERT PITMAN
                                               UNITED STATES DISTRICT JUDGE




                                                   7
